Case 19-11499-amc              Doc 53       Filed 04/24/20 Entered 04/24/20 19:20:59                         Desc Main
                                            Document     Page 1 of 2


                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                               :    CHAPTER 13
DONNA M. FITZPATRICK                                                 :
LEBER R. FITZPATRICK (Non-Filing Co-Debtor)                          :    BK. No. 19-11499 AMC
                          Debtors                                    :

                         STIPULATION IN SETTLEMENT OF MOTION FOR RELIEF
                                   FROM THE AUTOMATIC STAY

     It is hereby stipulated by and between Phelan Hallinan Diamond & Jones, LLP, counsel for the Movant,
FREEDOM MORTGAGE CORPORATION, and BRAD J. SADEK, Esquire, counsel for the Debtors, as follows:

          1.       The Automatic Stay as provided by Section 362 of the Bankruptcy Code shall remain in full force and
effect conditioned upon the terms and conditions set forth herein.

        2.       This Stipulation pertains to the property located at 1203 SWARTHMORE AVE, FOLSOM, PA
19033, mortgage account ending with “7483”.

         3.       The parties agree that the total post-petition arrearage consists of two (2) monthly payments for the
months of March 2020 through April 2020 at $2,138.98 each; attorney fees and costs in the amount of $1,031.00; less
Debtor's suspense in the amount of $847.22; resulting in the total post-petition arrearage amount of $4,461.74.

          4.       Within ten (10) days from the date that this stipulation is approved by the Court, Debtor agrees to
amend the Chapter 13 Plan to include the aforementioned post-petition delinquency in the amount of $4,461.74,
representing all arrearages, charges, fees and other post-petition amounts due through April 1, 2020. The parties agrees
that the Movant may file a Notice of Post-Petition Fees, Charges and Expenses as a supplement to file the Proof of Claim
for the above-stated amount and that same shall be deemed approved upon entry of the Order approving this Stipulation.

       5.       The parties agree that the allowed amended secured claim of Movant for pre-petition arrearages in the
amount of $35,394.87 and Post-Petition supplement in the amount of $4,461.74 will be paid, in full, through the
Amended Chapter 13 Plan. The total delinquency to be paid to Movant through the Chapter 13 plan is $39,856.61.

        6.       Debtor agrees to remain current post-petition from this day forward. Beginning May 1, 2020, all
subsequent monthly payments and late charges shall be due in accordance with the terms of the Mortgage. All payments
made pursuant to this Stipulation shall be by certified check or money order payable to FREEDOM MORTGAGE
CORPORATION, ATTN: CASH MANAGEMENT, 10500 KINCAID DRIVE, FISHERS, IN 46037.

        7.         If Debtors provides sufficient proof (front and back copies of checks or money orders) of payments
made, but not already credited, the account will be adjusted accordingly.

          8.       Should the Debtor fail to file an Amended Chapter 13 Plan within the time period prescribed above, or
if any regular monthly mortgage payment commencing May 1, 2020 is more than fifteen (15) days late, Movant may
send Debtor and counsel a written Notice of Default of this Stipulation. If the default is not cured within ten (10) days of
the date of the Notice, counsel shall file a Certification of Default with the Court and the Court shall enter an Order
granting relief from the Automatic Stay and Co-Debtor stay under §1301, waiving FED. R. Bankr. P. 3002.1 and
waiving Rule 4001 (a)(3) so that the Relief Order is immediately effective and enforceable.

           9.        In the event the Debtors convert to a Chapter 7 during the pendency of this bankruptcy case, the
Debtors shall cure all arrears within ten (10) days from the date of conversion in order to bring the loan contractually
current. Should the Debtors fail to bring the loan contractually current, Movant shall send Debtors and counsel a written
Notice of Default of this Stipulation. If the default is not cured within ten (10) days of the date of the Notice, counsel
shall file a Certification of Default with the Court and the Court shall enter an Order granting relief from the Automatic
Stay and Co-Debtor stay under §1301, waiving FED. R. Bankr. P. 3002.1 and waiving Rule 4001 (a)(3) so that the Relief
Order is immediately effective and enforceable.
Case 19-11499-amc             Doc 53       Filed 04/24/20 Entered 04/24/20 19:20:59                         Desc Main
                                           Document     Page 2 of 2


        10.       Debtor's tendering of a check to FREEDOM MORTGAGE CORPORATION, which is
subsequently returned due to insufficient funds in the account upon which the check is drawn, shall not constitute
payment as the term is used in this Stipulation.

         11.       The parties stipulate that Movant shall be permitted to communicate with the Debtor and Debtor's
Counsel to the extent necessary to comply with applicable non-bankruptcy law.

         12.      The parties agree that a facsimile signature shall be considered an original signature.


Date:    April 8, 2020

                                              /s/ Jerome Blank
                                              Jerome Blank, Esq.
                                              Andrew L. Spivack, Esq.
                                              Thomas Song, Esq.
                                              Mario J. Hanyon, Esq.
                                              Attorneys for Movant


                                              /s/ Brad J. Sadek
                                              BRAD J. SADEK, ESQUIRE
                                              Attorney for Debtor
